Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 02/08/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7,  19-28, 37-38 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. (USP 6,958,160) in view of Shams et al (US PG pub. 2010/0111963 A1).
Keller et al. teaches a self-forming, thermodynamically stable liposomes and their applications, see title. The reference teaches that a liposome suspension forms spontaneously upon adding a lipid composition to an aqueous solution. The liposomes include diacylglycerol-PEG compounds. The melting point of the diacylglycerol-PEG is below about 40 degrees C., and the acyl chains of the diacylglycerol-PEG are greater than or equal to 14 carbons in length. Such liposome suspensions are useful for a variety of purposes, including the delivery of therapeutic agents, see abstract. Keller et al. teaches use of PEG-12 Glyceryl Dioleate or Hetoxamate which includes glycerol backbone, see column 4, lines 60-65. The table in column 6 shows lipids which possess the required properties to spontaneously form liposomes when mixed in an aqueous solution, see column 6, lines 40-50. The reference teaches use of PEG-12 GDM, see column 6, lines 40-55. The PEG has a molecular weight between about 300Daltons and 5000 daltons, see column 5, lines 46-54. The phase transition temperature of lipids ranges from zero degrees to 100 degrees, see column 5, lines 60-63. The reference teaches that product comprises active compound ranging from treating inflammation, infection, eye diseases, drugs for treating neoplasm etc., see claim 10. Keller teaches that the compositions may be administered topically, orally, vaginally and rectally, see column 9, lines 42-44 and example 6.
While Keller suggests use of active ingredients for treatment of inflammation and infection, and further suggests use of drugs for treating neoplasm, Keller does not teach use of monoclonal antibody or an anti-VEGF antibody, ranibizumab.
Keller also does not teach use of buffers and surfactants.
Shams discloses a method for administering ranibizumab to a mammal suffering from, or at risk for, age-related macular degeneration [abstract; 0008 0009]. Pharmaceutical compositions, and therapeutically effective amounts thereof, were disclosed [see [0073-0074], [0100 and 0102]. Liposomes are disclosed as useful for the delivery of drugs [0078]. Topical administration to the eye is disclosed [see [0087], claims 1 and 11]. Shams teaches topical administration, see [0087]; buffers [0100] and therapeutic dosages ranging from 0.001 mg (1 µg) to about 100 mg (100,000 µg) per dose [0083], where dosages were administered daily [0082]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an anti-VEGF antibody, ranibizumab to be used in ophthalmic formulation of Keller et al. One of ordinary skill would have been motivated to do so because Keller suggests liposomal drug delivery comprising active ingredients for treating inflammation and infection and eye diseases and Shams teaches liposomal formulation or delivery of anti-VEGF antibody, ranibizumab.
Shams teaches use of buffers and surfactants in the formulation as discussed below: Shams teaches that therapeutic compounds used in accordance with the present invention are prepared for storage by mixing a polypeptide(s) having the desired degree of purity with optional pharmaceutically acceptable carriers, excipients or stabilizers (Remington's Pharmaceutical Sciences 16th edition, Osol, A. Ed. [1980]), in the form of lyophilized formulations or aqueous solutions. Acceptable carriers, excipients, or stabilizers are nontoxic to recipients at the dosages and concentrations employed, and include buffers such as phosphate, citrate, and other organic acids; antioxidants including ascorbic acid and methionine; and surfactants, see [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized buffers and surfactants as taught by Shams et al. into the composition of Keller et al. ophthalmic formulation of Keller et al. One of ordinary skill would have been motivated to do so because Shams teaches that Acceptable carriers, excipients, or stabilizers are nontoxic to recipients at the dosages and concentrations employed, and include buffers such as phosphate, citrate, and other organic acids; antioxidants including ascorbic acid and methionine; and surfactants, see [0100].
Claims 36 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al. (USP 6,958,160) in view of Shams et al (US PG pub. 2010/0111963 A1) and further in view of Shih et al. (US 2011/0033468 A1).
Keller et al. teaches a self-forming, thermodynamically stable liposomes and their applications, see title. The reference teaches that a liposome suspension forms spontaneously upon adding a lipid composition to an aqueous solution. The liposomes include diacylglycerol-PEG compounds. The melting point of the diacylglycerol-PEG is below about 40 degrees C., and the acyl chains of the diacylglycerol-PEG are greater than or equal to 14 carbons in length. Such liposome suspensions are useful for a variety of purposes, including the delivery of therapeutic agents, see abstract. Keller et al. teaches use of PEG-12 Glyceryl Dioleate or Hetoxamate which includes glycerol backbone, see column 4, lines 60-65. The table in column 6 shows lipids which possess the required properties to spontaneously form liposomes when mixed in an aqueous solution, see column 6, lines 40-50. The reference teaches use of PEG-12 GDM, see column 6, lines 40-55. The PEG has a molecular weight between about 300Daltons and 5000 daltons, see column 5, lines 46-54. The phase transition temperature of lipids ranges from zero degrees to 100 degrees, see column 5, lines 60-63. The reference teaches that product comprises active compound ranging from treating inflammation, infection, eye diseases etc., see claim 10. Keller teaches that the compositions may be administered topically, orally, vaginally and rectally, see column 9, lines 42-44 and example 6.
While Keller suggests use of active ingredients for treatment of inflammation and infection, Keller does not teach use of corticosteroid triamicinolone.
Shih discloses an ophthalmic drug delivery system that contains phospholipid and cholesterol for prolonging drug lifetime in the eyes [Abstract]. Shih teaches that the invention is based on an unexpected discovery that a drug delivery system containing phospholipid and cholesterol significantly prolongs the lifetime of Avastin (bevacizumab) (an antibody specific to vascular endothelial growth factor, (anti-VEGF antibody)) in the eyes, see [0004] and [0040]. Shih teaches a method of delivering a therapeutic agent to an eye of a subject wherein the  method includes (i) providing the drug delivery system described above, which can be in aqueous suspension form, and (ii) administering it to an eye of a subject in need by, e.g., intravitreal injection, see [0008].   The drug delivery system can be administered to an eye of a subject via, e.g., intravitreal injection, for treating ophthalmic diseases, see [0023].
The therapeutic agent is an anti-inflammatory molecule (e.g., a corticosteroid) [0006], such as triamcinolone acetonide [0019]. In this drug delivery system, 50 – 90% of the therapeutic agent is in non-associated form [0021], which reads on the claimed pharmaceutically active amount of an active ingredient. The drug delivery system can be in aqueous suspension form and is administered to an eye of a subject in need by, e.g., intravitreal injection [0008]. Example 2 describes an exemplary delivery vehicles comprising DOPC, CHOL, and PEG-DSPE (a PEG-based lipid) in mole ratios of 70/25/5 and 55/40/5 [Table 1]. 5 mole percent of PEG-DSPE reads on the weight percentage of the lipid less than 20% wt/wt. pH taught is 6.2 in 50mM buffer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a corticosteroid, triamicinolone to be used in ophthalmic formulation of Keller et al. One of ordinary skill would have been motivated to do so because Keller suggests liposomal drug delivery comprising active ingredients for treating inflammation and infection and Shih teaches liposomal formulation or delivery of corticosteroid, anti-inflammatory such as triamicinolone. Generally, it is prima facie obvious to select a known material for incorporation into a
composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
	Applicant argues that none of the references alone or in combination provide the instantly claimed combination of a thermodynamically stable liposome formulation comprising an anti-angiogenic topical ophthalmic formulation comprising the liposome, a buffer and a surfactant which penetrates the surface of the eye and reaches the posterior segment of the eye to treat a posterior segment disease. The additional rejections based upon the combination of Keller, et al. and Shams, et al. and Shih, et al. are overcome by the same arguments advanced above. The disclosure in Shih, et al. is of different liposomal formulations which are injected into the eyes of rabbits. This reference teaches away from the use of liposomal formulations topically applied to
the eye. There is no teaching of an effective topical administration of the liposomal formulations disclosed in Shih, et al. to treat a posterior segment disease. 
Applicant’s arguments are fully considered but is not persuasive. While Keller teaches intravenous liposomal formulations, Keller also suggests topical administration of the drug. While Keller discloses various drugs to be used, Shams has been used for the teachings of using ranibizumab. As discussed in the rejections of record, Shams disclosed a method for administering ranibizumab to a mammal suffering from, or at risk for, age-related macular degeneration [abstract; 0008-0009]. Pharmaceutical compositions, and therapeutically effective amounts thereof, were disclosed [0073-0074, 0100 and 0102]. Liposomes are disclosed as useful for the delivery of drugs [0078]. Topical administration to the eye is disclosed [0087, claims [1 and 11]. Shams teaches topical administration [0087]; buffers [0100] and therapeutic dosages ranging from 0.001 mg (1 µg) to about 100 mg (100,000 µg) per dose [0083], where dosages were administered daily [0082]. Examiner acknowledges Shams’ teaching of typical administration by injection, as argued by the Applicant. However, Shams is not limited to preferred embodiments (injection), where non-preferred and alternative embodiments (topical) also constitute prior art. MPEP 2123 I and Il. Shih was cited only for the teachings of using corticosteroid, triamicinolone. Keller and Shams et al., both the references suggest use of topical administration of the drugs as discussed above. Since Keller suggests liposomal drug delivery comprising active ingredients for treating inflammation and infection and Shih teaches liposomal formulation or delivery of corticosteroid, anti-inflammatory such as triamicinolone, one of ordinary skill would have utilized a corticosteroid, triamicinolone in ophthalmic formulation of Keller et al.
Applicant argues that Dr. Santos’s affidavit also provides evidence that
intravitreal injections were the state of the art for delivering ranibizumab that topical ophthalmic formulations were not suitable to deliver ranibizumab to the back of the eye in a therapeutically effective timeframe (evidence of failure of others) and also that intravitreal injections did have associated side effects which bolsters the evidence that Applicant’s invention met a long-felt need.
Applicant’s arguments are fully considered but is not persuasive. The Examiner notes the declaration and the provided unexpected results of topical ophthalmic administration of the specific drug as discussed on page 5 of the affidavit. Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  And the Examiner does not consider the claimed invention to be commensurate in scope with the showing.  Instant independent claims are not limited to  ranibizumab or bevacizumab, self-forming liposome comprising a PEG chain having a molecular weight of between about 300 to about 5,000 Daltons and is formed from a lipid that is fluid at 25°C and self-forming in an aqueous solution at both 20°C and 37°C, wherein the lipid is selected from PEG-12GDM or PEG-12 GDO. The rejections are therefore maintained.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 36-39, 41-43 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10, 548, 841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an aqueous formulation comprising an anti-angiogenic drug and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt, wherein the dependent claim 37 recites a topical formulation comprising a pharmaceutically active amount of an active ingredient typically delivered by intravitreal injection to treat a posterior segment ophthalmic disease or condition and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt.
The patented claims recite a topical aqueous ophthalmic formulation for treating a posterior segment disease or condition by topical delivery to the eye comprising a non-ionic surfactant, a pharmaceutically effective amount of a steroid and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid in the total weight of the formulation is less than 20% wt/wt wherein the steroid is selected from triamcinolone acetonide; the liposome is selected from the group consisting of a PEG-12 glyceryl dimyristate or a PEG-12 glyceryl dioleate and the pH of the topical aqueous ophthalmic formulation ranges from about 5.0 to 7.5.
The patented claims reciting,  topical aqueous ophthalmic formulation for treating a posterior segment disease or condition by topical delivery to the eye comprising a non-ionic surfactant, a pharmaceutically effective amount of a steroid and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid in the total weight of the formulation is less than 20% wt/wt, wherein the steroid is selected from triamcinolone acetonide, reads on the instant claims reciting topical formulation comprising a pharmaceutically active amount of an active ingredient typically delivered by intravitreal injection to treat a posterior segment ophthalmic disease or condition and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt. The claims are thus coextensive in scope.

Claims 1-3, 5-7, 19-28, 36-43 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18, 29-32 and 44-49 of copending Application No. 16/426,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite an aqueous formulation comprising monoclonal antibody or fragment and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt, wherein the antibody is an anti-VEGF is selected from ranibizumab or bevacizumab. Instant claims also recite a topical formulation comprising a pharmaceutically active amount of an active ingredient typically delivered by intravitreal injection to treat a posterior segment ophthalmic disease or condition and a thermodynamically stable, self-forming liposome formed from a PEG-based lipid wherein the weight percentage of the lipid is less than about 20% wt/wt, wherein the posterior segment disease or condition is selected from age-related macular degeneration or diabetic retinopathy and wherein the active ingredient is selected from ranibizumab, triamcinolone acetonide or a combination thereof.
The copending claims recite a method of treating a VEGF-related disease or condition comprising administering a pharmaceutically effective amount of a topical ophthalmic formulation comprising an anti-VEGF antibody and a thermodynamically stable, self-forming liposome to the surface of the eve of a patient in need of treatment thereof, wherein the anti-VEGF is selected from ranibizumab or bevacizumab. The copending claims also recite wherein the disease or condition is neoplastic or non-neoplastic such as retinopathy, macular degeneration. The instant ophthalmic formulation is read upon by the copending composition used to treat ophthalmic condition or disease such as macular degeneration and retinopathy. The copending formulation comprises an anti-VEGF antibody and thermodynamically stable, self-forming liposome and instant claims also recite the same. The scope of the claims is coextensive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant will consider filing terminal disclaimer once allowable subject matter would be indicated. The rejections are therefore maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612